    Case 21-03020-sgj Doc 28 Filed 04/19/21                 Entered 04/19/21 16:29:56              Page 1 of 6




    LATHAM & WATKINS LLP                                   BUTLER SNOW LLP
    Andrew Clubok (pro hac vice)                           Martin Sosland (TX Bar No. 18855645)
    Sarah Tomkowiak (pro hac vice)                         Candice Carson (TX Bar No. 24074006)
    555 Eleventh Street, NW, Suite 1000                    2911 Turtle Creek Blvd., Suite 1400
    Washington, District of Columbia 20004                 Dallas, Texas 75219
    Telephone: (202) 637-2200                              Telephone: (469) 680-5502

    Jeffrey E. Bjork (pro hac vice)
    Kimberly A. Posin (pro hac vice)
    355 South Grand Avenue, Suite 100
    Los Angeles, CA 90071
    Telephone: (213) 485-1234

    Kathryn George (pro hac vice)
    330 North Wabash Avenue, Suite 2800
    Chicago, IL 60611
    Telephone: (312) 876-7700

    Counsel for UBS Securities LLC and
    UBS AG London Branch

                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                             DALLAS DIVISION
------------------------------------------------------------
In re                                                        § Chapter 11
                                                             §
HIGHLAND CAPITAL MANAGEMENT, L.P.,1 §                          Case No. 19-34054-sgj11
                                                             §
                                    Debtor.                  §
----------------------------------------------------------- §
UBS SECURITIES LLC AND UBS AG                                § Adversary Proceeding
LONDON BRANCH,                                               §
                                                             § No. 21-03020
                        Plaintiffs,                          §
                                                             §
vs.                                                          §
                                                             §
HIGHLAND CAPITAL MANAGEMENT, L.P., §
                                                             §
                                    Defendant.               §
-----------------------------------------------------------


1
 The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
 Case 21-03020-sgj Doc 28 Filed 04/19/21            Entered 04/19/21 16:29:56      Page 2 of 6




               PLAINTIFFS’ MOTION FOR AN ORDER AUTHORIZING
                    ALTERNATIVE SERVICE OF SUBPOENAS

       UBS Securities LLC and UBS AG London Branch (together, “UBS”), plaintiffs in the

above-captioned adversary proceeding (the “Adversary Case”) and creditors in the above-

captioned chapter 11 case (the “Bankruptcy Case”), by and through their undersigned counsel,

hereby move (the “Motion”) the Court for entry of an Order, substantially in the form attached

hereto as Exhibit A (the “Proposed Order”), authorizing alternative service of process of a

Subpoena to Testify at a Deposition in a Bankruptcy Case or Adversary Proceeding and a

Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy

Case or Adversary Proceeding (together, the “Subpoenas”) upon James Dondero—who is evading

service. In support of this Motion, UBS respectfully states as follows:

                                JURISDICTION AND VENUE

       1.      This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157

and 1334. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b).

       2.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                    RELIEF REQUESTED

       3.      By this Motion, UBS respectfully requests entry of an Order authorizing alternative

service of the Subpoenas upon Mr. Dondero by: (i) overnight mail to Mr. Dondero’s current home

address; and (ii) email to Mr. Dondero’s counsel.

       4.      As set forth more fully in the Memorandum of Law in Support of Plaintiffs’ Motion

for an Order Authorizing Alternative Service of Subpoenas (the “Memorandum of Law”) and the

Declaration of Kathryn George in Support of Plaintiffs’ Motion for an Order Authorizing

Alternative Service of Subpoenas (the “George Declaration”) (as set forth in the Appendix of

Exhibits in support of Plaintiffs’ Motion for an Order Authorizing Alternative Service of


                                                2
 Case 21-03020-sgj Doc 28 Filed 04/19/21             Entered 04/19/21 16:29:56       Page 3 of 6




Subpoenas (the “Appendix”)), filed contemporaneously with this Motion, UBS has diligently

attempted to serve the Subpoenas on Mr. Dondero, having made over 31 attempts, all to no avail.

       5.      UBS is seeking discovery from Mr. Dondero in connection with Plaintiffs’ Motion

for a Temporary Restraining Order and Preliminary Injunction [Adv. Dkt. No. 4] (the “TRO

Motion”). The Court entered an Order Granting Plaintiffs’ Motion for a Temporary Restraining

Order [Adv. Dkt. No. 21] (the “TRO Order”) on April 9, 2021, however, the TRO Order remains

in place only until this Court’s decision on UBS’s requested preliminary injunction. In order to

present evidence at a hearing on such motion, UBS needs an opportunity to seek discovery from

Mr. Dondero—who was heavily involved in orchestrating the fraudulent conduct underlying the

TRO Motion.

       6.      As described in the Memorandum of Law, George Declaration, and Appendix, and

upon information and belief, Mr. Dondero is evading service. Where, as here, a party is unable to

effect personal service because the intended recipient is evading service attempts, courts have

allowed service by alternative methods—including mail and/or email—that are reasonably

calculated to reach the intended recipient.

       7.      Based on (i) the facts and argument set forth in the Memorandum of Law and (ii)

the exhibits and affidavits of attempted service attached to the George Declaration, UBS is entitled

to the relief requested in this Motion as set forth in the Proposed Order.

                                              NOTICE

       8.      Notice of the Motion shall be provided to (i) the Debtor and counsel to the Debtor;

(ii) counsel to the official committee of unsecured creditors; (iii) the United States Trustee; (iv)

counsel to Mr. Dondero; and (v) all other parties registered to receive ECF notifications in this

Adversary Case. UBS submits that such notice is sufficient and no further notice of the Motion is

required.

                                                 3
 Case 21-03020-sgj Doc 28 Filed 04/19/21             Entered 04/19/21 16:29:56      Page 4 of 6




                                         CONCLUSION

       WHEREFORE, UBS respectfully requests that the Court (i) enter an Order substantially

in the form of the Proposed Order attached hereto as Exhibit A granting the relief requested herein

and (ii) grant UBS such other and further relief as the Court may deem proper.


                         [Remainder of this page intentionally left blank.]



 Dated: April 19, 2021                               Respectfully submitted,

                                                     /s/ Andrew Clubok

                                                     LATHAM & WATKINS LLP
                                                     Andrew Clubok (pro hac vice)
                                                     Sarah Tomkowiak (pro hac vice)
                                                     555 Eleventh Street, NW, Suite 1000
                                                     Washington, District of Columbia 20004
                                                     Telephone: (202) 637-2200
                                                     Email: andrew.clubok@lw.com
                                                            sarah.tomkowiak@lw.com

                                                     Jeffrey E. Bjork (pro hac vice)
                                                     Kimberly A. Posin (pro hac vice)
                                                     355 South Grand Avenue, Suite 100
                                                     Los Angeles, CA 90071
                                                     Telephone: (213) 485-1234
                                                     Email: jeff.bjork@lw.com
                                                            kim.posin@lw.com

                                                     Kathryn George (pro hac vice)
                                                     330 North Wabash Avenue, Suite 2800
                                                     Chicago, IL 60611
                                                     Telephone: (312) 876-7700
                                                     Email: Kathryn.george@lw.com

                                                     BUTLER SNOW LLP
                                                     Martin Sosland (TX Bar No. 18855645)
                                                     Candice Carson (TX Bar No. 24074006)

                                                 4
Case 21-03020-sgj Doc 28 Filed 04/19/21       Entered 04/19/21 16:29:56    Page 5 of 6




                                              2911 Turtle Creek Blvd., Suite 1400
                                              Dallas, Texas 75219
                                              Telephone: (469) 680-5502
                                              Email: martin.sosland@butlersnow.com
                                                     candice.carson@butlersnow.com

                                              Counsel for UBS Securities LLC and UBS
                                              AG London Branch




                                          5
 Case 21-03020-sgj Doc 28 Filed 04/19/21             Entered 04/19/21 16:29:56      Page 6 of 6




                                CERTIFICATE OF CONFERENCE

        The undersigned hereby certifies that, on April 15, 2021, counsel for UBS conferred with

counsel for the Debtor regarding the relief requested in the Motion. Counsel for the Debtor

indicated that the Debtor supports the relief sought herein.

        The undersigned further certifies that, on April 16, 2021, counsel for UBS conferred with

counsel for Mr. James Dondero regarding the relief requested in the Motion. Counsel for Mr.

Dondero indicated that Mr. Dondero does not support the relief sought herein.


        Dated: April 19, 2021

                                                               /s/ Andrew Clubok


                                     CERTIFICATE OF SERVICE

        I, Martin Sosland, certify that Plaintiffs’ Motion for an Order Authorizing Alternative

Service of Subpoenas was filed electronically through the Court’s ECF system, which provides

notice to all parties of interest.


        Dated: April 19, 2021

                                                               /s/ Martin Sosland




                                                 6
